Exhibit 10.3

 

EXECUTION VERSION

 

THIRTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated
as of May 6, 2014 (this “Amendment”), among NEW MOUNTAIN FINANCE HOLDINGS,
L.L.C., a Delaware limited liability company (the “Borrower”), WELLS FARGO
SECURITIES, LLC, a Delaware limited liability company (the “Administrative
Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as a lender (the “Lender”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral custodian (the “Collateral
Custodian”).

 

WHEREAS, the Borrower, the Administrative Agent, the Lender, the other lenders
party from time to time thereto and the Collateral Custodian are parties to the
Amended and Restated Loan and Security Agreement, dated as of May 19, 2011 (as
amended from time to time prior to the date hereof, the “Loan and Security
Agreement”), providing, among other things, for the making and the
administration of the Advances by the lenders to the Borrower; and

 

WHEREAS, the Borrower, the Administrative Agent, the Collateral Custodian and
the Lender desire to amend the Loan and Security Agreement in accordance with
Section 12.1 thereof and subject to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.                                          Defined Terms.  Terms used
but not defined herein have the respective meanings given to such terms in the
Loan and Security Agreement.

 

ARTICLE II

 

Amendments to Loan and Security Agreement

 

SECTION 2.1.                                          Section 1.1 of the Loan
and Security Agreement is hereby amended by deleting clause (g) of the
definition of “Collateral Administrator Termination Event” in its entirety and
replacing it with the following:

 

(g)                                  the occurrence or existence of any change
with respect to the Collateral Administrator which the Administrative Agent in
its sole discretion determines has a Material Adverse Effect (for the avoidance
of doubt, the withdrawal of the BDC election of the Collateral Administrator
shall not constitute a Material Adverse Effect on the Collateral Administrator);

 

--------------------------------------------------------------------------------


 

SECTION 2.2.                                          Section 1.1 of the Loan
and Security Agreement is hereby amended by deleting clause (q) of the
definition of “Collateral Administrator Termination Event” in its entirety and
replacing it with the following:

 

(q)                                 the BDC incurs any Indebtedness, unless
prior to the first incurrence of such Indebtedness, the Collateral Administrator
delivers to the Administrative Agent a non-consolidation opinion in form and
substance reasonably acceptable to the Administrative Agent.

 

SECTION 2.3.                                          Section 1.1 of the Loan
and Security Agreement is hereby amended by deleting the words “wholly-owned”
from the definition of “SPV”.

 

SECTION 2.4.                                          Section 1.1 of the Loan
and Security Agreement is hereby amended by deleting the definitions of “Taxable
Entity” and “Taxable Entity Agreement” in their entireties and replacing them
with the following:

 

“Taxable Entity”:  The BDC.

 

“Taxable Entity Agreement”:  The collective reference to the organizational
documents of the BDC.

 

SECTION 2.5.                                          Section 4.1(k) of the Loan
and Security Agreement is hereby amended by deleting such section in its
entirety and replacing it with the following:

 

(k)                                 Taxes.

 

(i) (A) The BDC is a United States person within the meaning of
Section 7701(a)(30) of the Code and is treated as a corporation for U.S. federal
income tax purposes and (B) the Borrower will be a “disregarded entity” owned by
the BDC for U.S. federal income tax purposes.

 

(ii) Each of the Borrower and the BDC has filed or caused to be filed all
material tax and information returns that are required to be filed by it and has
paid or made adequate provisions for the payment of all material Taxes and all
material assessments made against it or any of its property (other than any
amount of Tax the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Borrower or the BDC, as applicable),
and no material tax lien (other than a Permitted Lien in respect of Taxes) has
been filed and, to the Borrower’s or the BDC’s knowledge, no claim is being
asserted, with respect to any such Tax, fee or other charge.

 

SECTION 2.6.                                          Sections 4.1(u)(xix),
(xxv) and (xxvi) of the Loan and Security Agreement are hereby amended by
deleting each such section in its entirety and replacing it with the following:

 

(xix): fail to maintain separate company records and books of account; provided,
however, that the Borrower’s assets and liabilities may be included in a

 

2

--------------------------------------------------------------------------------


 

consolidated financial statement of its Affiliate so long as the separateness of
the Borrower from such Affiliate and that the Borrower’s assets and credit are
not available to satisfy the debts and other obligations of such Affiliate are
disclosed by such Affiliate within all public filings that contain such
consolidated financial statements;

 

(xxv)                   fail to use separate checks bearing its own name;

 

(xxvi)                pledge its assets to secure the obligations of any other
Person;

 

SECTION 2.7.                                          Section 4.3(k) of the Loan
and Security Agreement is hereby amended by deleting such section in its
entirety and replacing it with the following:

 

(k)                                 The Collateral Administrator will be a
“disregarded entity” that is owned by an entity that is a United States person
within the meaning of Section 7701(a)(30) of the Code.  Each of the Collateral
Administrator and its equity owner has filed or caused to be filed all material
tax and information returns that are required to be filed by it and has paid or
made adequate provisions for the payment of all material Taxes and all material
assessments made against it or any of its property (other than any amount of Tax
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Collateral Administrator or its equity owner, as
applicable), and no material tax lien (other than a Permitted Lien in respect of
Taxes) has been filed and, to the Collateral Administrator’s knowledge, no claim
is being asserted, with respect to any such Tax, fee or other charge.

 

SECTION 2.8.                                          Section 5.1(j) of the Loan
and Security Agreement is hereby amended by deleting such section in its
entirety and replacing it with the following:

 

(j) (i)                      Each of the Borrower and the Taxable Entity shall
pay its respective material Indebtedness and other obligations promptly and in
accordance with their terms and pay and discharge promptly when due all material
Taxes and withholding Tax obligations before the same shall become delinquent or
in default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien upon such properties or any
part thereof and enforce all material indemnities and rights against Obligors
and investors in the Taxable Entity with respect to any material Tax or
withholding Tax; provided, that such payment and discharge shall not be required
with respect to any such Taxes or other obligations so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
each of the Borrower and the Taxable Entity shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation or Taxes and
enforcement of a Lien.

 

(ii)                                  (A) The BDC is a United States person
within the meaning of Section 7701(a)(30) of the Code and is treated as a
corporation for U.S. federal income

 

3

--------------------------------------------------------------------------------


 

tax purposes and (B) the Borrower will be a “disregarded entity” that is owned
by a United States person within the meaning of Section 7701(a)(30) of the Code.

 

SECTION 2.9.                                          Section 5.1(y) of the Loan
and Security Agreement is hereby amended by deleting such section in its
entirety and replacing it with the following:

 

(y)                                 BDC Status.  The BDC will be regulated as a
business development company under the 1940 Act.

 

SECTION 2.10.                                   Section 5.3(h) of the Loan and
Security Agreement is hereby amended by deleting such section in its entirety
and replacing it with the following:

 

(h) (i) Each of the Collateral Administrator and its equity owner shall pay its
material Indebtedness and other obligations promptly and in accordance with
their terms and timely pay and discharge promptly when due all material Taxes
and withholding Tax obligations before the same shall become delinquent or in
default, as well as all material lawful claims for labor, materials and supplies
or otherwise that, if unpaid, might give rise to a Lien upon such properties or
any part thereof and enforce all material indemnities and rights against
Obligors and its equity owner with respect to any material Tax or withholding
Tax; provided, that such payment and discharge shall not be required with
respect to any such Taxes or other obligations so long as the validity or amount
thereof shall be contested in good faith by appropriate proceedings and the
Collateral Administrator or its equity owner shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation or Taxes and
enforcement of a Lien.  Each of the Collateral Administrator and its equity
owner shall file or cause to be filed all material Tax and information returns
required to be filed by it.

 

(ii) The Collateral Administrator will be a “disregarded entity” that is owned
by a United States person within the meaning of Section 7701(a)(30) of the Code.

 

ARTICLE III

 

Consent

 

SECTION 3.1.                                          LLC Agreement.  In
accordance with Sections 4.1(u)(iv), 5.1(b) and 5.2(i) of the Loan and Security
Agreement and clause (m) of the definition of “Collateral Administrator
Termination Event” set forth in Section 1.1 therein, the Administrative Agent
hereby consents to the amendment and restatement of the Borrower LLC Agreement
in substantially the form attached hereto as Exhibit A.

 

SECTION 3.2.                                          Transfers. 
Notwithstanding anything to the contrary in the Loan and Security Agreement, the
Administrative Agent hereby consents to the Discretionary Sale to an Affiliate
or the making of a Restricted Payment, as applicable, of each Loan set forth on
Schedule I to this Amendment if, as certified in writing by the Collateral
Administrator to the Administrative Agent on the date of such Discretionary Sale
or Restricted Payment, no Default

 

4

--------------------------------------------------------------------------------


 

or Event of Default has occurred and is continuing.  Upon any such Discretionary
Sale or Restricted Payment, the Lien of the Administrative Agent, as agent for
the Secured Parties, will be automatically released and the Administrative Agent
shall, at the sole expense of the Collateral Administrator, execute and deliver
to the Collateral Administrator any assignments, bills of sale, termination
statements and any other releases and instruments as the Collateral
Administrator may reasonably request in order to evidence the release and
transfer of such Collateral; provided that, the Administrative Agent, as agent
for the Secured Parties, will make no representation or warranty, express or
implied, with respect to any such Collateral in connection with such sale or
transfer and assignment.  Nothing in this Section 3.2 shall diminish the
Collateral Administrator’s obligations pursuant to Section 6.5 of the Loan and
Security Agreement with respect to the Proceeds of any such sale.

 

ARTICLE IV

 

Representations and Warranties

 

SECTION 4.1.                                          The Borrower hereby
represents and warrants to the Administrative Agent and the Lender that, as of
the date first written above, (i) no Default or Event of Default has occurred
and is continuing and (ii) the representations and warranties of the Borrower
contained in the Loan and Security Agreement are true and correct in all
material respects on and as of such day (other than any representation and
warranty that is made as of a specific date).

 

ARTICLE V

 

Conditions Precedent

 

SECTION 5.1.                                          This Amendment shall
become effective upon the execution and delivery of this Amendment by the
parties hereto.

 

ARTICLE VI

 

Miscellaneous

 

SECTION 6.1.                                          Governing Law. THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

SECTION 6.2.                                          Severability Clause  In
case any provision in this Amendment shall be invalid, illegal or unenforceable,
the validity, legality, and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

 

SECTION 6.3.                                          Ratification  Except as
expressly amended hereby, the Loan and Security Agreement is in all respects
ratified and confirmed and all the terms, conditions and

 

5

--------------------------------------------------------------------------------


 

provisions thereof shall remain in full force and effect.  This Amendment shall
form a part of the Loan and Security Agreement for all purposes.

 

SECTION 6.4.                                          Counterparts  The parties
hereto may sign one or more copies of this Amendment in counterparts, all of
which together shall constitute one and the same agreement.  Delivery of an
executed signature page of this Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

SECTION 6.5.                                          Headings  The headings of
the Articles and Sections in this Amendment are for convenience of reference
only and shall not be deemed to alter or affect the meaning or interpretation of
any provisions hereof.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C., as the Borrower

 

 

 

 

 

 

 

By:

/s/ David M. Cordova

 

 

Name: David M. Cordova

 

 

Title: Chief Financial Officer and Treasurer

 

[Signature Page to Thirteenth Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Michael Romanzo

 

 

Name: Michael Romanzo

 

 

Title: Director

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

representing 100% of the aggregate Commitments of the Lenders in effect as of
the date hereof

 

 

 

 

 

 

 

By:

/s/ Raj Shah

 

 

Name: Raj Shah

 

 

Title: Managing Director

 

[Signature Page to Thirteenth Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Collateral Custodian

 

 

 

 

 

 

 

By:

/s/ Michael Roth

 

 

Name: Michael Roth

 

 

Title: V.P.

 

[Signature Page to Thirteenth Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A to
Thirteenth Amendment

 

Draft Second Amended and Restated LLC Agreement of Borrower

 

[Attached separately]

 

Exhibit A

--------------------------------------------------------------------------------


 

SCHEDULE I to
Thirteenth Amendment

 

Loan List

 

Name

 

Type

 

Principal
($)/Shares/Units

 

Alion Science and Technology Corporation

 

Equity and other

 

6,000.00

 

Aspen Dental Management, Inc.

 

1st Lien - Revolver

 

5,000,000.00

 

Black Elk Energy Offshore Operations, LLC

 

Equity and other

 

20,000,000.00

 

CRC Health Corporation

 

2nd Lien

 

4,000,000.00

 

Crowley Holdings Preferred, LLC

 

Equity and other

 

35,366,508.34

 

Deltek, Inc.

 

2nd Lien

 

1,000,000.00

 

GCA Services Group, Inc.

 

2nd Lien

 

4,000,000.00

 

Global Knowledge Training LLC

 

2nd Lien

 

1,450,000.00

 

Global Knowledge Training LLC

 

Equity and other

 

2.11

 

Global Knowledge Training LLC

 

Equity and other

 

2,422.89

 

MailSouth, Inc.

 

1st Lien - Revolver

 

1,900,000.00

 

Packaging Coordinators, Inc.

 

Equity and other

 

19,426.83

 

Edmentum, Inc.(fka Plato, Inc.)

 

2nd Lien

 

6,150,000.00

 

Storapod Holding Company, Inc.

 

Equity and other

 

360,129.00

 

Sophia Holding Finance LP / Sophia Holding Finance Inc.

 

Subordinated

 

3,500,000.00

 

Stratus Technologies Bermuda Holdings Ltd.

 

Equity and other

 

156,246.92

 

Stratus Technologies Bermuda Holdings Ltd.

 

Equity and other

 

35,557.50

 

Synarc-Biocore Holdings LLC

 

2nd Lien

 

2,500,000.00

 

UniTek Global Services, Inc.

 

1st Lien

 

7,323,803.35

 

UniTek Global Services, Inc.

 

1st Lien

 

467,643.85

 

UniTek Global Services, Inc.

 

1st Lien

 

562,584.36

 

UniTek Global Services, Inc.

 

Equity and other

 

1,014,451.00

 

 

Schedule I

--------------------------------------------------------------------------------